Exhibit 10.24

 

Equity Transfer Agreement

 

Below parties enter into this equity transfer agreement in Haiding District of
Beijing on December 29, 2018.

 

Party A: Beijing Hongyuan Recycling Energy Investment Center (LLP)

 

Executive Partner: Hongyuan Recycling Energy Investment Management (Beijing)
Co., Ltd.

 

Executive Partner: Zhong Zhang

 

Party B: Shanghai TCH Energy Technology Co., Ltd.

 

Legal Representative: Geyun Wang

 

Whereas, after amicably negotiation, based on mutual benefits, both parties
enter into this agreement to transfer the equity of Xi’an Zhonghong New Energy
Technology Co., Ltd. as follows.

 

Item one, Subject of equity transfer

 

Party A agrees to transfer to Party B its owned 10% equity ownership of Xi’an
Zhonghong New Energy Technology Co., Ltd. which is worth RMB 3 million and Party
B agrees to be transferred.

 

Item two, Equity transfer price and payment

 

Party A and Party B agree that the price of the equity transfer is RMB 3 million
in total, and Party B shall pay the equity transfer fee of RMB 3 million to
Party A within three years after the signing of this agreement.

 



第  1  页  /  共  3 页



 

Item three, Representation and warranties

 

1. Party A makes the following representations and warranties regarding the
equity transfer:

 

(1) Party A is the sole owner of the equity transfer subject set forth in Item 1
hereof;

 

(2) the subject of the equity transfer set forth in Item 1 hereof is free from
any limitation of rights, including but not limited to pledge, equity
entrustment, etc.

 

2. Party B warrants that it shall pay the equity transfer fee as agreed in Item
2 hereof and shall handle the registration change at industrial and commercial
bureau related to the equity transfer within 3 business days upon the signing of
the agreement.

 

Item four, Modification and termination of the agreement

 

Under any of the following circumstances, either party may change or terminate
this agreement by mutual agreement upon written notice to the other party:

 

(1) This agreement cannot be performed due to force majeure or external causes
that cannot be prevented despite no fault of either party;

 

(2) Due to the default of one party, the economic interests of the other party
are seriously affected and the performance of this agreement becomes
unnecessary.

 

Item five, Liability for Breach of Contract

 

Any party that terminates or fails to perform its obligations under this
agreement shall be deemed as breach of contract.

 

In the event of such breach, the breaching party shall be liable to the
non-breaching party for continuing performance, taking remedial measures or
compensating for losses; If both parties breach the agreement, both parties
shall be responsible according to the its respective degree of negligence.

 



第  2  页  /  共  3 页



 

Item six, Applicable law and disputes resolution

 

Party A and Party B shall endeavor to settle amicably any and all disputes,
disputes and differences (“disputes”) arising out of or in connection with the
performance or non-performance of this agreement and its obligations hereunder
(including any issues concerning the existence, validity or termination of this
agreement).Within thirty business days after one party sends a written notice to
the other party regarding the dispute, if the parties fail to settle such
dispute or claim (if any) amicably, either party shall have the right to file a
lawsuit to the people’s court with jurisdiction in Xicheng District, Beijing,
where this agreement is signed.

 

Item seven, others

 

1. This agreement shall come into force upon being signed and sealed by both
parties.

 

2. This agreement is made in four originals, one held by Party A and one held by
Party B, and two kept for company and business change registration. Each
original shall have the same legal effect.

 

Party A: Beijing Hongyuan Recycling Energy Investment Center (LLP)

 

Legal Respresentative or Authorized Representative:

 

Party B: Shanghai TCH Energy Technlogy Co., Ltd.

 

Legal Respresentative or Authorized Representative:

 

 



第  3 页  /  共   3 页





 

